Citation Nr: 0025046	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  By that decision, the RO found that the 
appellant was not entitled to VA benefits because he did not 
have qualifying service as a veteran.

In May 2000, the RO issued a letter informing the appellant 
that his appeal was being certified to the Board and that he 
had 90 days in which to submit additional evidence concerning 
his claim.  Following the expiration of that 90-day period, 
the appellant submitted a statement from a private physician, 
in which the physician addressed the nature of the 
appellant's various physical disabilities.

Generally, any pertinent evidence submitted by a claimant or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  38 C.F.R. § 
20.1304(c) (1999).  In this case, the evidence submitted by 
the appellant following the expiration of the 90-day period 
was not accompanied by a waiver of RO consideration.  
However, after reviewing the evidence submitted by the 
appellant, the Board believes that this evidence is not 
"pertinent" to the appellant's claim within the meaning of 38 
C.F.R. § 20.1304(c), as it pertains to the appellant's 
medical condition and not to the issue of whether the 
appellant had valid military service, which as discussed 
below is the question which muse decided upon by the Board in 
this appeal.  Thus, the Board finds that consideration of 
this material by the RO pursuant to 38 C.F.R. § 20.1304(c) is 
not necessary.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met; the appellant is not eligible 
for VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant challenges the May 1997 RO determination that 
he does not have qualifying military service.  The appellant 
contends that he served on active duty with the Philippine 
forces during World War II, and that he is therefore entitled 
to certain benefits administered by VA.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service. 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of service connection and other VA 
benefits, a claimant must establish that he or she is a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).   The service department's 
findings are binding and conclusive upon VA.  VA does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  

Factual Background

The record reflects that in August 1996, the appellant 
submitted a claim of entitlement to VA compensation benefits.  
He asserted that he had served with the organized guerilla 
forces in the service of the U.S. Armed Forces during World 
War II.  The appellant also asserted that he had been held as 
a prisoner of war (POW) by the Japanese government during 
World War II.

In support of his claim, the appellant submitted a March 1949 
document signed by a Philippine Army Assistant Adjutant 
General, indicating that the appellant's name was carried in 
a reconstructed guerilla roster of Company H, 2nd Battalion, 
15th Infantry, with a date of recognition of January 1945, a 
revised date of recognition of October 1943, and a discharge 
date of April 1945.

In October 1996, the RO issued a letter to the Adjutant 
General of Armed Forces of the Philippines at Camp Aguinaldo 
requesting an authenticated copy of the appellant's Form 23 
processing affidavit.  In February 1997, a response letter 
was received by the RO, which indicated that no such document 
was available.

The appellant subsequently submitted a document entitled 
"Enlistment Record", which indicated that he had served in 
Company H, 2nd Battalion, 15th Infantry until his discharge in 
April 1945.

In April 1997, the RO was notified by the United States Army 
Personnel Center (ARPERCEN) that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  

In the May 1997 decision, the RO found that the appellant was 
not entitled to VA benefits because he had no qualifying 
military service.  The appellant subsequently filed a Notice 
of Disagreement in which he reasserted that he had served 
with the organized guerilla forces during World War II.  In 
support of his claim, the appellant submitted affidavits from 
two private physicians discussing his current medical 
condition.

In a July 1997 letter, the RO advised the appellant that the 
ARPERCEN had been asked to verify his service and that the 
ARPERCEN had been provided with all of the pertinent 
information he had submitted in support of his claim, 
including his reported service number, service organization 
(Company H, 2nd Battalion, 15th Infantry), the name of his 
spouse, and his date of birth.  The RO further advised the 
appellant that the ARPERCEN had certified that he had no 
valid military service with the Armed Forces of the U.S.  The 
RO notified the appellant that the additional evidence he had 
recently submitted contained no new information on which to 
reconsider this finding.

Throughout his appeal, the appellant submitted additional 
statements in which he reasserted his contention that he had 
served with the guerilla forces in service of the U.S. Armed 
Forces during World War II.  In November 1997, the appellant 
presented testimony at a personal hearing at the RO.  During 
this hearing, he indicated that he had no further evidence to 
present except for a joint affidavit from his neighbors 
attesting to his military service.  These statements were 
associated with the appellant's claims folder.

In May 1999, the RO submitted another letter to the ARPERCEN 
requesting verification of the appellant's reported military 
service.  The RO advised the ARPERCEN that the appellant had 
reported an alternative spelling of his name in recent 
correspondence.  In March 2000, the ARPERCEN notified that RO 
that no change was warranted in their prior negative 
certification.


Analysis

As discussed above, the Board is bound to accept service 
department findings in determining whether a claimant had 
valid military service.  See Venturella, 11 Vet. App. at 341; 
Cahall, 7 Vet. App. at 237.  VA does not have the authority 
to alter findings of the service department.  Duro, 2 Vet. 
App. at 532; See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 
1997).

In this case, the ARPERCEN has determined on two occasions 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  In 
reaching this determination, the ARPERCEN was provided with 
all of the pertinent information that was submitted by the 
appellant in regard to his purported service in the guerilla 
forces.  Because VA is bound to accept the findings of the 
service department in this regard, the Board finds that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  See 38 C.F.R. § 3.203; 
see also Duro, 2 Vet. App. at 532

The Board notes that the appellant's spelling of his own name 
has inexplicably shifted during the course of this appeal.  
It appears that the RO has attempted to verify with the 
service department the variations of his name proffered by 
the appellant.  See the February 2000 VA Form 21-3101.  See 
also Laruan, supra.

In support of his claim, the appellant has submitted two 
documents signed by officials of the Philippine government, 
which he contends certify his service with the Philippine 
forces during World War II.  However, such documents fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the appellant's service for the purpose of receiving VA 
benefits.

The Board notes in passing that the RO has attempted to 
obtain an authenticated processing affidavit pertaining to 
the appellant directly from the Adjutant General of Armed 
Forces of the Philippines.  However, the RO has been notified 
on two occasions that no such affidavit is available for the 
appellant.

In summary, the Board concludes that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  Thus, he is not considered a "veteran" 
for purposes of establishing eligibility to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

